Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-7, 10-15, 17-20 and 49 are currently pending. Claims 1, 2, 4 and 49 have been amended by Applicants’ amendment filed 03-29-2022. No claims have been added or canceled by Applicants’ amendment filed 03-29-2022.

Applicant's election with traverse of Group I, claims 1-9, directed to a method of preparing a library of phosphopeptide-encoding oligonucleotides; and the election of Species as follows: 
Species (A): wherein the phosphopeptide-encoding oligonucleotide comprises a primer annealing site on each side of the phosphopeptide sequences (instant claim 2);
Species (B): the method of claim 1, further comprising ligating the phosphopeptide-encoding oligonucleotides (instant claim 5),
Species (C): where cells further comprise a plasmid that facilitates ribosomal incorporation (instant claim 7), and
Species (D): where the reporter is an enzyme, an affinity tag or a protein (instant claim 14), in the reply filed on December 9, 2020 was previously acknowledged.

Claims 10-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 9, 2020.

Claims 3, 4 and 8 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 2, 5-7 and 49 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed February 18, 2019, claims the benefit of US Provisional Patent 
Application 62/639,279, filed March 6, 2018; and US Provisional Patent Application 62/632,144, filed 
February 19, 2018.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 29, 2022 are acknowledged and have 
been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
	The rejection of claims 1, 2, 5-7 and 49 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Woodruff (Woodroof Thesis, University of Dundee, 2014, 1-230) as evidenced by GE 
Healthcare (Product Booklet, 2006, 1-20); and Agilent (Agilent Technologies, 2015, 1-16).
Woodroof does not specifically exemplify in silico converting of each phosphopeptide sequence into a phosphopeptide-encoding nucleic acid sequence.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 5-7 and 49 is withdrawn under 35 U.S.C. 103 as being unpatentable over Woodruff (Woodroof Thesis, University of Dundee, 2014, 1-230) in view of Chen et al. (US Patent Application Publication No. 20120329678, published December 27, 2012) as evidenced by GE Healthcare (Product Booklet, 2006, 1-20); and Agilent (Agilent Technologies, 2015, 1-16).
The combined references of Woodroof and Chen et al. do not specifically exemplify in silico converting of each phosphopeptide sequence into a phosphopeptide-encoding nucleic acid sequence.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The term “phosphopeptide sequences” is interpreted to refer to a sequence comprising two or more residues (including within a single sequence), such that a single phosphopeptide-susceptible residue can be one of two residues in each phosphopeptide sequence.
The term “phosphorylation-susceptible residue” as recited in claim 1 is interpreted to refer to any residue capable of undergoing phosphorylation including phosphorylation before or after a modification of the residue.
The term “elongating...to include up to 15 residues” in claim 1 is interpreted to refer to any method of “elongation”, such that a phosphorylation-susceptible amino acid sequence can be elongated in silico, by designing a sequence longer than two amino acids, tagging (e.g., including the addition of zero residues), expression of mutants, amplification, sequencing, translation, end-repair, the addition of primers, attachment to beads, etc.
	The term “comprises 16 to 31 residues” is interpreted to refer to the number of residues in the phosphopeptide sequence before elongation and/or after elongation.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 5-7 and 49 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1 is indefinite for the recitation of the term “selecting” in line 3 because although the claim appears to be directed to selecting a plurality of phosphopeptide sequences comprising the recited steps, no step of “selecting” is recited in instant claim 1 and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “phosphorylation-susceptible residue” in line 7, 10 and 16 because the term “susceptible” is a relative term that renders the claim indefinite. The term “susceptible” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite amount of susceptibility to phosphorylation that a residue must have to be considered a “phosphorylation-susceptible residue”, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. Moreover, what residues are encompassed the term “phosphorylation-susceptible residues” is unclear, such that it is unclear whether the residue is susceptible if it is a residue upon which phosphorylation usually occurs (e.g., serine, threonine, tyrosine and histidine); whether the term refers to any residue that can be modified to be “susceptible”; whether the term refers to residue comprising a particular functional group; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “to include up to 15 residues” in lines 8-9 because it is unclear whether up to 15 residues are added during elongation; whether the final length of the elongated sequence is up to 15 residues on each side; whether the phosphorylation-susceptible amino acid sequences can comprise additional phosphorylation-susceptible residues upon elongation, whether the elongated phosphorylation-susceptible amino acid sequences still only comprise a single phosphorylation-susceptible residue and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “comprises 16 to 31 residues” in line 12 because it is unclear whether the phosphopeptide sequences comprising ‘16 to 31 residues’ refers to ‘selected sequences’ (e.g., selected residues are a small portion of a larger sequence such as residues 546-581 of pink1) (See, claim 1, lines 13-14); whether each phosphopeptide sequence recited in lines 11 and 13 “comprises 16 to 31 residues” before elongation; whether each phosphopeptide sequence recited in lines 11 and 13 “comprises 16 to 31 residues” after elongation; and/or whether the term refers to any phosphopeptide sequence, thus, the metes and bounds of the claims cannot be determined. 
Claims 2, 5-7 and 49 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
	The rejection of claims 1, 2, 5-7 and 49 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Isaacs et al. (US Patent Application Publication No. 20160355802, published December 8, 2016).
Regarding claims 1, 2, 5-7 and 49, Isaacs et al. teach compositions, systems and methods for preparation of polypeptides having multiple iterations of non-standard amino acids, wherein the compositions and methods can be used to produce recombinant proteins at a greater yield than the same or similar polypeptides made using conventional compositions, systems and methods (Abstract, lines 1-6). Isaacs et al. teach methods of evolving aminoacyl tRNA synthetases (AARS) to alter or improve their specificity for an amino acid ligand and/or a cognate tRNA, improved AARS engineered according to the disclosed evolutionary methods, and host organisms having the improved AARS integrated into their genomes are provided (interpreted as selecting a plurality of phosphopeptide sequences from native protein, claim 1) (paragraph [0015]). Isaacs et al. teach that the compositions, systems and/or methods disclosed enable the preparation of polypeptides having a greater number of iterations of non-standard amino acids with a greater yield that the same or similar polypeptides made using conventional compositions, systems and methods, wherein the term “non-standard amino acids (nsAA)” refers to any and all amino acids that are not a standard amino acid such as found in Table 11, those created through enzymes through post-translational modifications; or those that are not found in nature and are entirely synthetic (interpreted as synthesizing a library of phosphopeptide-encoding oligonucleotides, wherein the residue encoded as a codon does not encode a phosphorylation residue in nature, claim 1) (paragraph [0016]). Isaacs et al. teach systems for making polypeptides including one or more iterations of one or more non-standard amino acids (nsAA) are provided, wherein the systems typically include a host organism as well as an aminoacyl-tRNA synthetase (AARS) and paired transfer RNA (tRNA) pair, and an mRNA encoding a polypeptide, such that the AARS, tRNA, and mRNA are typically heterologous to the host organism (interpreted as synthesizing a library of oligonucleotides, claim 1) (paragraph [0061], lines 1-7). Isaacs et al. teach that the replaced codon is one that is rare or infrequent in the genome, wherein the replaced codon can be one that codes for an amino acid (i.e., a sense codon) or a translation termination codon (i.e., a stop codon) including a rare stop codon such that the genomically recoded organism (GRO) is one in which all instances of the UAG (TAG) codon have been removed and replaced by another stop codon, wherein release factor 1 (RF1; terminates translation at UAG and UAA) has also been deleted, eliminating translational termination at UAG codons (interpreted as selecting a plurality of sequences from native proteins comprising phosphopeptide sequences; converting each sequence into a phosphopeptide-encoding nucleic acid that does not encode in nature; and TAG, claims 1 and 49) (paragraphs [0067], lines 1-8; and [0068], lines 1-7). Isaacs et al. teach that it will be understood by one of ordinary skill in the art that regardless of the system used (i.e., in vitro or in vivo), expression of genes encoding orthogonal AARS and tRNA will result in site specific incorporation of non-standard amino acids into the target polypeptides or proteins encoded by the specific heterologous mRNA transfected or integrated into the organism, such that host cells are genetically engineered (e.g., transformed, transduced or transfected) with the vectors encoding orthogonal AARS, tRNA and heterologous mRNA which can be, for example, cloning a vector or an expression vector, wherein the vector can be a plasmid, a bacterium, a virus, a naked polynucleotide or a conjugated polynucleotide (interpreted as converting; synthesizing a library; ligating oligonucleotides to vectors; transforming the vectors into cells; and further contains a plasmid, claims 1 and 5-7) (paragraph [0073], lines 1-14). Isaacs et al. teach that during protein synthesis, tRNAs with attached amino acids are delivered to the ribosome by proteins called elongation factors (EF-Tu in bacteria, eEF-1 in eukaryotes), which aid in decoding the mRNA codon sequence (interpreted as elongating the phosphorylation-susceptible amino acid sequences, claim 1) (paragraph [0091], lines 1-4). Isaacs et al. teach that MAGE experiments can be divided into three classes, characterized by varying degrees of scale and complexity: (i) many target sites, single genetic mutations; (ii) single target site, many genetic mutations; and (iii) many target sites, many genetic mutations; such that in the first class, MAGE has been used to recode all instances of the TAG stop codon for the synonymous TAA codon using discrete ssDNAs (interpreted as encompassing elongation; and in silico converting) (paragraph [0112], lines 1-8). Isaacs et al. teach that multiplex automated genomic engineering (MAGE)-based mutagenesis can be used to create a library of variants (interpreted as in silico converting; and synthesizing a library), such that exemplary methods include error prone PCR, PCR, or overlap-elongation PCR with degenerate primers, custom DNA synthesis or degenerate DNA fragments encoding the library of interest (interpreting PCR as encompassing elongating; interpreting MAGE-based mutagenesis as in silico converting, and synthesizing a library of phosphopeptide-encoding oligonucleotides; and inherently comprises primer annealing sites; claims 1 and 2) (paragraph [0114]). Isaacs et al. teach that methods of evolution include selection of desirable AARS variants, wherein selection can include one or more cycles of negative selection, one or more cycles of positive selection, or a combination thereof, such the selection can be integrated in between cycles of mutagenesis, reserved until after mutagenesis is complete, or a combination thereof (paragraph [0116]). Isaacs et al. teach that the polypeptide can have any sequence dictated by the practitioner, and that the practitioner can design a heterologous mRNA encoding the polypeptide can be designed using a recorded codon (e.g., a stop codon such as UAG) to encode the non-standard amino acid (nsAA), such that the nsAA will be incorporated into the nascent peptide during translation of the mRNA (interpreting sequences designed and dictated by the practitioner to encompass in silico converting each phosphopeptide sequence into a phosphopeptide-encoding nucleic acid sequence; and does not encode a phosphorylation residue found in nature, claim 1) (paragraph [0182]). Isaacs et al. teach that polypeptides engineered to include one or more iterations of one or more non-standard amino acids (nsAAs) have far reaching uses, wherein over 100 nsAAs have been described containing diverse chemical groups such as post-translational modifications, photocaged amino acids, biorthogonal reactive groups and spectroscopic labels, wherein site-specific incorporation of a nsAAs at a single position enables engineering of protein-drug conjugates; and that multi-site nsAAs incorporation an further expand the function and properties of proteins and biomaterials by enabling the synthesis of polypeptide polymers with programmable combinations of natural and non-natural amino acids (interpreting engineering and programmable combinations as encompassing in silico converting each phosphopeptide sequence into a phosphopeptide-encoding nucleic acid sequence; and does not encode a phosphorylation residue found in nature, claim 1) (paragraph [0187]). Isaacs et al. teach that ELPs are biopolymers composed of the pentapeptide repeat Val-Pro-Gly-Xaa-Gly (VPGXG) (SEQ ID NO:18) including (VPGXG)n (SEQ ID NO: 19), wherein “X” is any standard or non-standard amino acid including the nsAAs listed in Table 11 or DOPA, and wherein “n” is an integer from 1 to 500 or more (interpreted to include phosphorylation-susceptible residues such as serine, threonine, tyrosine and histidine; as selecting a plurality of phosphopeptide sequences; and elongating each susceptible amino acid sequence to include up to 15 residues; comprises 16 to 31 residues; does not encode a phosphorylation residue found in nature; comprises a single phosphorylation-susceptible residue; and encompassing a codon of thymine, adenine and guanine, claims 1 and 49) (paragraphs [0192]-[0193]). Isaacs et al. teach that all ELP constructs were purified and that, before purification, the soluble cell lysate was incubated to denature native E. coli proteins (interpreted as selecting full-length native protein sequences, claim 1) (paragraph [0244]). Isaacs et al. teach that homology arms to the genomic integration site at positions 2434907-2434908 in the recorded E. coli are underlined; and that the amino acid sequences of proteins used in the study are provided in Table 2 (interpreted as selecting full-length native protein sequences; and identifying in the native sequence, phosphorylation-susceptible amino acid sequences, claim 1) (paragraphs; [0248]). Isaacs et al. teach that experiments were designed to characterize the ability of a known OTS34 to incorporate three, ten, and 30 non-standard amino acids (nsAAs) per protein in the GRO, wherein nsAA incorporation (at three UAGs) was previously characterized in the GRO and demonstrated reduced natural suppression and elimination of protein truncation in this strain compared with WT or other RF1 deficient strains (interpreting WT as full-length native protein sequences, claim 1) (paragraph [0253], lines  1-7). Isaacs et al. teach that all fusion proteins resulted in quantifiable signals, wherein GFP fluorescence assays indicated that multi-site pAcF incorporation in the recorded strain products 110%, 87% and 25% pAcF containing GRP(3TAG), ELP(10TAG)-GFP and ELP(30TAG)-GFP fluorescence; and that the yield of purified ELP(30TAG)-GFP expressed by various OTSs in the GRO in the presence of nsAAs are listed in Table 3 (interpreted as selecting full-length native protein sequences; identifying in the native sequence, phosphorylation-susceptible amino acid sequences; and does not encode a phosphorylation residue found in nature, claim 1) (paragraph [0254]; and Table 3). Isaacs et al. teach in Example 5 that nsAAs include amino acid analogs of glycine, alanine, valine, serine, isoleucine, threonine, glutamine, cysteine, arginine, lysine, etc. (paragraph [0285, Table 10). Isaacs et al. teach in Table 14, sequences and signal intensities of peptides identified by shotgun proteomics analysis of ELP(10TAG)-GFP GRO strain without nsAAs including GPGKVPGAGVPGYGVPGVGK; SKGPGKVPGAGVPGYGVPGVGK; PGAGVPGQGVPGVGK; VPGAGVPGSGVPGVGK; and VPGAGVPGYGVPGVGKVPGAGVPGYGVP-GVGK (interpreted as a single phosphorylation-susceptible residue in a sequence that comprises 16-31 residues, claim 1) (paragraph [0312]; and Table 14).
Isaacs et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed March 29, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the Examiner did not point to a teaching in Isaacs of identifying a plurality of phosphorylation-susceptible residues, wherein each phosphorylation-susceptible amino acid sequence comprises a single phosphorylation-susceptible residue; or that each phosphopeptide sequence comprises up to 15 residues from the full-length native protein on each side and comprises from 16 to 31 residues as recited in instant claim 1 (Applicant Remarks, pg. 19, first partial paragraph); and (b) the paragraphs fail to teach in silico converting of each phosphopeptide sequence as recited in claim 1 (Applicant Remarks, pg. 19, last full paragraph).
Regarding (a), it is noted that the term “phosphopeptide sequences” is interpreted to refer to a sequence comprising two or more residues, such that a single phosphopeptide-susceptible residue can be one of two residues in each phosphopeptide sequences; and the term “phosphorylation-susceptible residue” as recited in claim 1 is interpreted to refer to any residue capable of undergoing phosphorylation including phosphorylation before or after a modification of the residue. Moreover, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including additional phosphorylation-susceptible residues upon elongation. Applicant assertion that the Examiner did not point to a teaching in Isaacs of identifying a plurality of phosphorylation-susceptible residues, wherein each phosphorylation-susceptible amino acid sequence comprises a single phosphorylation-susceptible residue; or that each phosphopeptide sequence comprises up to 15 residues from the full-length native protein on each side and comprises from 16 to 31 residues as recited in instant claim 1, is not found persuasive. As an initial matter, it is noted that Applicant does not specifically indicate what Applicant believes is not taught by Isaacs et al. in the instant reference. Instead, Applicant indicates what Applicant believes is not pointed to by the Examiner. Moreover, instant claim 1 is very broadly recited such that instant claim 1 does not recite any particular native protein, phosphorylation-susceptible residues, phosphopeptide sequences, the length of a sequence that comprises the single phosphorylation-susceptible residue, whether the phosphopeptide sequences comprising 16 to 31 residues represents the length of the phosphopeptides before elongation or after elongation, whether a single sequence comprise a plurality of sequences each comprising a single phosphorylation-susceptible residue (e.g., WQYYDIDESRFESNPITLNDLSLGK) and/or whether the plurality of sequences can comprise more than one phosphorylation-susceptible residue after elongation. Isaacs et al. teach:
(i)	that ELPs are biopolymers composed of the pentapeptide repeat Val-Pro-Gly-Xaa-Gly (VPGXG) including (VPGXG)n, wherein “X” is any standard or non-standard amino acid; and wherein “n” is an integer from 1 to 500 or more; and that Example 5 indicates in Table 10 indicates that nsAAs include amino acid analogs of glycine, alanine, valine, serine, isoleucine, threonine, glutamine, cysteine, arginine, lysine, etc. (interpreting VPGXG and (VPGXG)n to comprise phosphorylation-susceptible residues including, for example, serine, threonine, tyrosine and histidine; as a plurality of phosphopeptide sequences; and elongating each susceptible amino acid sequence to include up to 15 residues from the native protein; comprises 16 to 31 residues; does not encode a phosphorylation residue found in nature; and comprises a single phosphorylation-susceptible residue); 
(ii)	Table 14 illustrates sequences and signal intensities of peptides identified by shotgun proteomics analysis of ELP(10TAG)-GFP GRO strain without nsAAs including GPGKVPGAGVPGYGVP-GVGK; SKGPGKVPGAGVPGYGVPGVGK; PGAGVPGQGVPGVGK; VPGAGVPGSGVPGVGK; and VPGAGVPGYGVPGVGKVPGAGVPGYGVPGVGK (interpreted as a single phosphorylation-susceptible residue in a sequence that comprises 16-31 residues), and
(iii)	cells were lysed, all ELP constructs were purified and that, before purification, the soluble cell lysate was incubated to denature native E. coli proteins (interpreting E. coli as a full-length native protein sequences).
Thus, Isaacs et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s argument. Applicant assertion that the paragraphs fail to teach in silico converting of each phosphopeptide sequence as recited in claim 1, is not found persuasive. Again, the Examiner notes that Applicant does not indicate that Isaacs et al. do not teach the cited limitation, only that the limitation is not pointed to by the Examiner. Isaacs et al. teach:
(i)	multiplex automated genomic engineering (MAGE)-based mutagenesis can be used to create a library of variants including a sequence library of >109 variants; where this approach in GROs enables the creation of more catalytically efficient OTSs for multi-site incorporation of nsAAs (interpreted as in silico converting; and synthesizing a library); and that MAGE has been used to recode all instance of the TAG stop codon for the synonymous TAA codon using discrete ssDNAs (interpreted as encompassing elongation; and in silico converting);
(ii)	polypeptide can have any sequence dictated by the practitioner, and that the practitioner can design a heterologous mRNA encoding the polypeptide can be designed and engineered using a recorded codon (e.g., a stop codon such as UAG) to encode the non-standard amino acid (nsAA), such that the nsAA will be incorporated into the nascent peptide during translation of the mRNA (interpreting sequences designed and dictated by the practitioner to encompass in silico converting each phosphopeptide sequence into a phosphopeptide-encoding nucleic acid sequence); and 
(iii)	that multi-site nsAAs incorporation can further expand the function and properties of proteins and biomaterials by enabling the synthesis of polypeptide polymers with programmable combinations of natural and non-natural amino acids (interpreting programmable combinations to encompass in silico converting).
Thus, Isaacs et al. teach all of the limitations of the claims.


New Objections/Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-7 and 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper. This is a new rejection necessitated by amendment of the claims in the response filed 03-29-2022.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., abstract idea, a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims as a whole are directed to an abstract idea. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1, 2, 5-7 and 49 do not recite something significantly different than the judicial exception. The rationale for this determination is explained below:
In the instant case, the claims broadly recite a method for preparing a library of phosphopeptide-encoding oligonucleotides, the method comprising: (a) selecting a plurality of phosphopeptide sequences from full-length native protein sequences, comprising: (i) identifying, in the full-length native protein sequences, a plurality of phosphorylation-susceptible amino acid sequences, wherein each phosphorylation-susceptible amino acid sequence comprises a single phosphorylation-susceptible residue; (ii) elongating each phosphorylation-susceptible amino acid sequence to include up to 15 residues from the full-length native protein sequence on each side of the single phosphorylation-susceptible residue, wherein each phosphopeptide sequence, of the plurality of phosphopeptide sequences, comprises 16 to 31 residues; (iii) in silico converting each phosphopeptide sequence, of the selected plurality of phosphopeptide sequences, into a phosphopeptide-encoding nucleic acid sequence, wherein the single phosphorylation-susceptible residue is encoded as a codon that does not encode a phosphorylation-residue in nature; and (iv) synthesizing a library of phosphopeptide-encoding oligonucleotides, wherein each phosphopeptide-encoding oligonucleotide, of the library of phosphopeptide-encoding oligonucleotides, has one of the phosphopeptide-encoding nucleic acid sequences.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to revised Step IIA of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1, 2, 5-7 and 49 are directed to an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, formulas and/or calculations); mental processes (e.g., concepts performed in the human mind including observation, evaluation, judgement and/or opinion); and/or performing routine and conventional functions of implementing instructions of an abstract idea encompassed in the steps of selecting sequences, identifying a sequence, elongating a sequence, in silico converting of a sequence and/or synthesizing oligonucleotides using a computer without significantly more. Thus, the claims recite a judicial exception in the form of mathematical concepts in the form of mathematical relationships, formulas and/or calculations (e.g., selecting, identifying, in silico converting); and/or mental processes performed in the human mind (e.g., selecting, identifying, elongating, synthesizing), wherein the steps that can be carried out using a generic computer performing generic computer functions. Thus, under the revised Step IIA analysis, the claims are directed to an abstract idea. Step IIA – Prong One [YES].
Thus, under the revised Step IIA analysis, the claims are directed to an abstract idea in the form of steps of a method that can be implemented using a generic computer that carries out general computer functions. 
Step IIA - Prong One of the revised Step IIA analysis for an abstract idea asks whether the claim “recites” an abstract idea that falls within the groupings of abstract ideas enumerated in the 2019 PEG. Claim 1 recites the steps of: (a) selecting a plurality of phosphopeptide sequences from full-length native protein sequences, comprising: (i) identifying, in the full-length native protein sequences, a plurality of phosphorylation-susceptible amino acid sequences, wherein each phosphorylation-susceptible amino acid sequence comprises a single phosphorylation-susceptible residue; (ii) elongating each phosphorylation-susceptible amino acid sequence to include up to 15 residues from the full-length native protein sequence on each side of the single phosphorylation-susceptible residue, wherein each phosphopeptide sequence, of the plurality of phosphopeptide sequences, comprises 16 to 31 residues; (iii) in silico converting each phosphopeptide sequence, of the selected plurality of phosphopeptide sequences, into a phosphopeptide-encoding nucleic acid sequence, wherein the single phosphorylation-susceptible residue is encoded as a codon that does not encode a phosphorylation-residue in nature; and (iv) synthesizing a library of phosphopeptide-encoding oligonucleotides, wherein each phosphopeptide-encoding oligonucleotide, of the library of phosphopeptide-encoding oligonucleotides, has one of the phosphopeptide-encoding nucleic acid sequences. In the instant as-filed Specification, the steps of the method are recited to be performed and/or implemented on a computer using a computer-readable medium, computer-readable instructions, and computer executable components, such that the computer-readable medium can be stored on any computer-readable media. Hence, the limitations as recited in the instant claims are directed to an abstract idea. Step IIA – Prong One: [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to an abstract idea including the use of a generic computer to carry out general computer functions. For example, claim 1 recites the steps of: “selecting a plurality of phosphopeptide sequences from full-length native protein sequences” in lines 3-4; “identifying, in the full-length native protein sequences, a plurality of phosphorylation-susceptible amino acid sequences” in lines 5-6; “elongating each phosphorylation-susceptible amino acid sequence to include up to 15 residues from the full-length native protein sequence on each side of the single phosphorylation-susceptible residue” in lines 8-10; “in silico converting each phosphopeptide sequence, of the selected plurality of phosphopeptide sequences, into a phosphopeptide-encoding nucleic acid sequence, wherein the single phosphorylation-susceptible residue is encoded as a codon that does not encode a phosphorylation-residue in nature” in lines 13-15; and “synthesizing a library of phosphopeptide-encoding oligonucleotides, wherein each phosphopeptide-encoding oligonucleotide, of the library of phosphopeptide-encoding oligonucleotides, has one of the phosphopeptide-encoding nucleic acid sequences” in lines 17-19, which resembles “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of claims 2, 5-7 and 49 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 2 recites; “wherein each phosphopeptide-encoding oligonucleotide, in the library of phosphopeptide-encoding oligonucleotides, comprises primer annealing sites on each side of the phosphopeptide-encoding nucleic acid sequence”; and claim 49 recites “wherein the single phosphorylation-susceptible residue is encoded by a codon of thymine, adenine, and guanine”, which are analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not recite an additional element to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and does not integrate the judicial exception into a practical application of the exception. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes does the claim recite additional elements that amount to significantly more than the judicial exception? As noted supra, the instant independent claims are recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claims are recited without any specificity as to the method of selecting phosphopeptide sequences; the phosphopeptide sequences; the method of identifying native proteins; the native proteins; the phosphorylation-susceptible amino acid sequences; the identity of the single phosphorylation-susceptible residues; the method of elongating phosphorylation-susceptible amino acid sequences; the number of residues before and after elongation; the phosphopeptide sequences converted; the method of in silico conversion of each phosphopeptide sequence; the phosphopeptide-encoding nucleic acid sequences; the method of synthesis of the library of phosphopeptide-encoding oligonucleotides; and the phosphopeptide-encoding oligonucleotides. Moreover, the steps of the method are well known, purely conventional or routine in the art.
For example, it was known that genomically recoded E. coli can be used to produce phosphoproteins via site-specific incorporation of Sep with an enhanced version of the SepOTS, which takes advantage of the flexible UAG codon to genetically program recombinant human MEK1 kinase activity to characterize a platform based on phosphoprotein yield, purity and positional bias, and enable robust expression of diverse phosphoproteins for potential biochemical and phosphoproteomic applications; and that the results demonstrate that the physiological properties of protein phosphorylation can be controlled by a programmable genetic code such as the UAG codon, which can be manipulated with different OTS systems to produce proteins encoding either a Sep or Ser at amber codons as evidenced by Pirman et al. (Nature Communications, 2015, 1-6; pg. 2, col 1, last full paragraph; and pg. 5, col 1, second full paragraph); wherein it was known that for the majority of the phosphopeptides, it was not possible to distinguish the exact phosphorylation site, since there were several adjacent or nearby residues that could potentially be phosphorylated (Table 3.1), such that Tyr439 and Thr186 were identified unambiguously, where four distinct peptides were found to be conserved between TcPINK1 and hPINK1, and are highlighted in Table 3.1; and phospho-site mapping, such that the sequence of each identified phosphopeptide is shown with potential phosphorylation sites highlighted in red, and the residue numbers of potential phospho-sites are listed, wherein the conversion of the identified sites between TcPINK1 and hPINK1 are depicted to identify residues conserved in hPINK1 and residues not conserved in hPINK1; as well as, genetically engineering organisms such as E. coli to allow them to utilize an expanded genetic code and subsequently to incorporate non-natural amino acids into proteins as they are synthesized by the ribosome; and Sep insertion into recombinant proteins is achieved by repurposing the amber stop codon (TAG/UAG) to encode for the anti-codon of an orthogonal tRNA conjugated to Sep (tRNASep) that can be used for protein synthesis (Fig. 5.5) as evidenced by Woodruff (Woodroof Thesis, University of Dundee, 2014, 1-230; pg. 95, paragraph 3.5.1, lines 11-19; pg. 96, Table 3.1; pg. 181, last partial paragraph; pg. 182, first full paragraph; and pg. 182, Figure 5.5); and that the in vitro or in vivo expression of genes encoding orthogonal AARS and tRNA will result in site specific incorporation of non-standard amino acids into the target polypeptides or proteins encoded by the specific heterologous mRNA transfected or integrated into the organism, such that host cells are genetically engineered (e.g., transformed, transduced or transfected) with the vectors encoding orthogonal AARS, tRNA and heterologous mRNA which can be, for example, cloning a vector or an expression vector, wherein the vector can be a plasmid, a bacterium, a virus, a naked polynucleotide or a conjugated polynucleotide; and that during protein synthesis, tRNAs with attached amino acids are delivered to the ribosome by proteins called elongation factors (EF-Tu in bacteria, eEF-1 in eukaryotes), which aid in decoding the mRNA codon sequence; and that multiplex automated genomic engineering (MAGE)-based mutagenesis can be used to create a library of variants, such that exemplary methods include error prone PCR, PCR, or overlap-elongation PCR with degenerate primers, custom DNA synthesis or degenerate DNA fragments encoding the library of interest as evidenced by Issacs et al. (paragraphs [0073], lines 1-14; [0091], lines 1-4; and [0114]).
Thus, generating target-associated amplicons; metagenome-associated fragments; and sequencing-ready target molecules including through the use of a generic computer was well known, purely conventional, or routine in the art. Step IIA – Prong Two [NO].
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.
Dependent claim(s) 2, 5-7 and 49 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 1 significantly different. For example, claim 49 encompasses the method of claim 1, wherein the single phosphorylation-susceptible residue is encoded by a codon of thymine, adenine, and guanine, but it does not add anything that makes the natural phenomenon in claim 1 significantly different.
Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 1, 2, 5-7 and 49 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Conclusion
Claims 1, 2, 5-7 and 49 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639